Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the

CONSTELLATION BRANDS, INC.

LONG-TERM STOCK INCENTIVE PLAN

Name of Participant:

Date of Grant:

Number of Units:

Value of Each Unit on Date of Grant:

Initial Vesting Date: [Vesting Date]

Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan (the “Plan”). The principal features of this
Award are set forth above, including the date of grant of the Restricted Stock
Units (the “Grant Date”). This Award shall be effective on the Grant Date. The
Restricted Stock Units consist of the right to receive shares of Class A Common
Stock, par value $.01 per share, of the Company (“Shares”) and are subject to
the provisions of the Terms and Conditions of the Agreement and the Appendix, if
any, (together, the “Agreement”).

PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD IS CONTAINED IN
SECTIONS 2 THROUGH 7 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED
TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE
THE MEANING ASCRIBED TO THEM IN THE PLAN.

BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT. IF I FAIL TO ACCEPT THE TERMS AND
CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE GRANT DATE SET FORTH
ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.



--------------------------------------------------------------------------------

 

2

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT

1.    Grant.  The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Date of Grant
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.

2.    Vesting Schedule.

(a)    Service.  Except as otherwise provided under this Agreement, the
Restricted Stock Units shall vest in accordance with the following vesting
schedule: 25% of the Restricted Stock Units shall vest on the Initial Vesting
Date specified above (the “Initial Vesting Date”); an additional 25% of the
Restricted Stock Units shall vest on the first anniversary of the Initial
Vesting Date; an additional 25% of the Restricted Stock Units shall vest on the
second anniversary of the Initial Vesting Date; and the remaining balance of the
Restricted Stock Units shall vest on the third anniversary of the Initial
Vesting Date (the “Final Vesting Date”); provided, in each case, that the
Participant remains in continuous employment with the Company or its
Subsidiaries until such date.

(b)    Death or Disability.  If the Participant dies or incurs a RSU Disability
(as defined below) while employed by the Company or its Subsidiaries prior to
the Final Vesting Date, any Restricted Stock Units that have not vested prior to
the date of the Participant’s death or RSU Disability shall immediately vest.
“RSU Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(c)    Change in Control.  The Restricted Stock Units are subject to the
following rules in the event the Participant remains in continuous employment
with the Company or its Subsidiaries until the date of a change in control
described in this subsection, which rules shall apply in lieu of the default
Change in Control provisions under the Plan. Upon the occurrence of an event
that: (A) occurs before the Final Vesting Date; (B) is a Change in Control; and
(C) constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Code Section 409A and the Treasury regulations and
guidance issued thereunder (a “RSU Change in Control”), any Restricted Stock
Units that have not vested prior to the date of the RSU Change in Control shall
immediately vest.

(d)    Retirement.  Subject to the requirements of Section 7(c), if the
Participant ceases to be employed by the Company and its Subsidiaries prior to
the Final Vesting Date as a result of the Participant’s Retirement at any time
on or after November 1, 20__, any Restricted Stock Units that have not vested
prior to the date of the Participant’s Retirement shall immediately vest on such
Retirement. For purposes of this Agreement:

(i)    “Retirement” means the Participant ceases to be employed by the Company
and its Subsidiaries for any reason other than Cause, death or disability
(including but not limited to a RSU Disability) on or after the date the
Participant attains Retirement Eligibility with respect to this Award;



--------------------------------------------------------------------------------

 

3

 

(ii)    “Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing ten (10) Full Years of continuous
employment with the Company and its Subsidiaries; and

(iii)    “Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Company or a Subsidiary and each
anniversary thereof.

The Participant’s continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion (subject to
Section 6 and other applicable requirements of Code Section 409A and the
Treasury regulations and guidance issued thereunder (“Section 409A”), to the
extent applicable).

(e)    Leave of Absence. Unless otherwise determined by the Committee or
required under Section 409A, an authorized leave of absence pursuant to a
written agreement or other leave entitling the Participant to reemployment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant’s
continuous employment with the Company and its Subsidiaries unless the
Participant does not return at or before the end of the authorized leave or
within the period for which re-employment is guaranteed by law or Rule.

(f)    Each date on which the Restricted Share Units (or portion thereof) vest
in accordance with this Agreement shall be considered a “Vesting Date”.

3.    Committee Discretion.  The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.

4.    Forfeiture.  Notwithstanding any default provision in the Plan to the
contrary, subject to all applicable laws, if the Participant ceases to be
employed by the Company or its Subsidiaries for any reason (including, but
without limitation, an event that results in the entity employing the
Participant to cease to be the Company or a Subsidiary) before the occurrence of
a vesting event set forth in Section 2 above, any unvested Restricted Stock
Units shall be forfeited to the Company.

5.    Death of Participant.  Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if either no beneficiary
survives the Participant or the Committee does not permit beneficiary
designations, to the administrator or executor of the Participant’s estate. Any
designation of a beneficiary by the Participant shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

6.    Code Section 409A.  Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the Participant under this
Agreement until the date that is the earlier to occur of: (i) the Participant’s
death, or



--------------------------------------------------------------------------------

 

4

 

(ii) six (6) months and one (1) day following the Participant’s termination of
employment (the “Delay Period”). For purposes of applying the provisions of
Section 409A, each group of 25% of the total Restricted Stock Units granted
hereunder that would normally vest on the Initial Vesting Date and each
anniversary of the Initial Vesting Date thereafter under Section 2(a) shall be
treated as a separate payment. For purposes of this Agreement, to the extent the
Restricted Stock Units (or applicable portion thereof) are subject to the
provision of Section 409A, the terms “ceases to be employed”, “termination of
employment” and variations thereof, as used in this Agreement, are intended to
mean a termination of employment that constitutes a “separation from service”
under Section 409A.

Restricted Stock Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Restricted Stock Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company nor any of its Subsidiaries, shall be liable to any Participant (or
any other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant might owe as a result of participation in
the Plan, and the Company and its Subsidiaries shall have no obligation to
indemnify or otherwise protect the Participant from the obligation to pay any
taxes pursuant to Section 409A, unless otherwise specified.

7.    Settlement of Restricted Stock Units.

(a)    Status as a Creditor.  Unless and until Restricted Stock Units have
vested in accordance with Section 2 above, the Participant will have no
settlement right with respect to any Restricted Stock Units. Prior to settlement
of any vested Restricted Stock Units, the vested Restricted Stock Units will
represent an unfunded and unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. The Participant is an
unsecured general creditor of the Company, and settlement of Restricted Stock
Units is subject to the claims of the Company’s creditors.

(b)    Form and Timing of Settlement.  Restricted Stock Units will be settled in
the form of Shares upon the vesting of the Restricted Stock Units pursuant to
Sections 2 and, if applicable, 6 above. Fractional Shares will not be issued
upon the vesting of Restricted Stock Units. Where a fractional Share would be
owed to the Participant upon the vesting of Restricted Stock Units, a cash
payment equivalent will be paid in place of any such fractional Share. Upon
issuance, Shares will be electronically transferred to an account in the
Participant’s name at the provider then administering the Plan as it relates to
the Restricted Stock Units. Subject to Section 7(c), the Shares to be issued
upon settlement will be issued as soon as practicable to the Participant
following each Vesting Date; provided that:

(i)    such Shares will be issued no later than the date that is two and a half
(2.5) months from the end of the later of (i) the Participant’s tax year that
includes the Vesting Date, or (ii) the Company’s tax year that includes the
Vesting Date; and

(ii)    for any Restricted Stock Units for which the Vesting Date is after the
date the Participant attains Retirement Eligibility and which would constitute a
“deferral of compensation” under Section 409A, Shares will be issued:

(A)    on the applicable Vesting Date, as described in 2(a);

(B)    on the thirtieth (30th) day following the Participant’s termination of
employment as a result of Retirement, on or after November 1, 20__, subject to
the Delay Period (as described in Section 6) and the release (as described in
Section 7(c)) to the extent applicable;



--------------------------------------------------------------------------------

 

5

 

(C)    within thirty (30) days following a RSU Change in Control with respect to
Restricted Stock Units that vest as a result of a RSU Change in Control; or

(D)    in the event of a Participant’s death or RSU Disability, within thirty
(30) days of the date of death or RSU Disability.

(c)    Execution of Separation Agreement and Release.  The Company may require,
in its sole discretion, that Shares to be delivered as a result of the
Participant’s Retirement shall only be delivered if the Participant executes and
delivers to the Company, a full general release, in a form acceptable to the
Company, releasing all claims, known or unknown, that the Participant may have
through the date of such release against the Company or its affiliates and such
release becoming legally effective and not subject to revocation within thirty
(30) days following the Participant’s termination of employment. To the extent
applicable, if the requirements of the preceding sentence have not been met, the
Participant will not be entitled to receive any Shares under any Restricted
Stock Unit that would otherwise vest as a result of the Participant’s
Retirement. The provisions of this Section 7(c) shall not affect the timing of
the issuance of Shares provided under Section 7(b)(ii)(B).

(d)    Clawback. If the Company subsequently determines that it is required by
law to include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision shall also apply to this
Award, as applicable, as if it had been included on the Date of Grant.

8.    Tax Liability & Withholding. The Company or one of its Subsidiaries shall
assess and withhold any federal, state or local income taxes, social security
taxes, or other employment withholding taxes that may arise or be applicable in
connection with the Participant’s participation in the Plan, including, without
limitation, any tax liability associated with the grant or vesting of the
Restricted Stock Units or sale of the underlying Shares (the “Tax Liability”).
These requirements may change from time to time as laws or interpretations
change. Regardless of the Company’s or the Subsidiary’s actions in this regard,
the Participant hereby acknowledges and agrees that the Tax Liability shall be
the Participant’s sole responsibility and liability.

The Participant acknowledges that the Company’s obligation to issue or deliver
Shares shall be subject to satisfaction of the Tax Liability. Unless otherwise
determined by the Company, withholding obligations shall be satisfied by having
the Company or one of its Subsidiaries withhold all or a portion of any Shares
that otherwise would be issued to the Participant upon settlement of the vested
Restricted Stock Units; provided that amounts withheld shall not exceed the
amount necessary to satisfy the Company’s tax withholding obligations. Such
withheld Shares shall be valued based on the Fair Market Value as of the date
the withholding obligations are satisfied. The Company or one of its
Subsidiaries may also satisfy the Tax Liability by deduction from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the Subsidiary. If the Company or a Subsidiary does not elect to have
withholding obligations satisfied by either withholding Shares or by deduction
from the Participant’s wages or other compensation paid to the Participant by
the Company or the Subsidiary, the Participant agrees to pay the Company or the
Subsidiary the amount of the Tax Liability in cash (or by check) as directed by
the Company or the Subsidiary. Notwithstanding anything to the contrary in the
Plan, the Participant shall not be entitled to satisfy any Tax Liability or
withholding obligations that arise as a result of this Agreement by delivering
to the Company any shares of capital stock of the Company.

9.    Rights as Stockholder.  Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a



--------------------------------------------------------------------------------

 

6

 

stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.

10.    Acknowledgments.  The Participant acknowledges and agrees to the
following:

(a)    The Plan is discretionary in nature and the Committee may amend, suspend,
or terminate it at any time.

(b)    The grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of the Restricted Stock Units even
if the Restricted Stock Units have been granted repeatedly in the past.

(c)    All determinations with respect to such future Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee.

(d)    The Participant’s participation in the Plan is voluntary.

(e)    The future value of the Shares is unknown and cannot be predicted with
certainty.

(f)    No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock Units or Shares and the Participant irrevocably
releases the Company and its Subsidiaries from any such claim that may arise.

(g)    Neither the Plan nor the Restricted Stock Units shall be construed to
create an employment relationship where any employment relationship did not
otherwise already exist.

(h)    Nothing in the Agreement or the Plan shall confer upon the Participant
any right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.

(i)    The transfer of the employment of the Participant between the Company and
any one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.

(j)    Nothing herein contained shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other Participant welfare plan
or program of the Company or any Subsidiary.

(k)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

(l)    The Company reserves the right to impose other requirements on
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or other applicable Rule or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.



--------------------------------------------------------------------------------

 

7

 

11.    Changes in Stock.  In the event that as a result of a stock dividend,
stock split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Common Stock, par value $.01, shall be increased, reduced or otherwise changed,
the Restricted Stock Units shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.

12.    Address for Notices.  All notices to the Company shall be in writing and
sent to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.

13.    Transferability.  The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to Participant upon settlement. Following settlement
and issuance of Shares, in the event the Company permits Participant to arrange
for sale of Shares through a broker or another designated agent of the Company,
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may notify the Participant in accordance
with Section 12 of the Agreement. The Participant may only sell such Shares in
compliance with such notification by the Company.

14.    Binding Agreement.  Subject to the limitation on the transferability of
this Award contained herein, the Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.    Plan Governs.  The Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of the
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

16.    Governing Law.  The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

17.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of the Agreement.

18.    Severability.  In the event that any provision in the Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.

19.    Modifications to the Agreement.  The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

20.    Amendment, Suspension or Termination of the Plan.  By accepting this
Award, the Participant expressly warrants that he or she has received a right to
an equity based award under the Plan,



--------------------------------------------------------------------------------

 

8

 

and has received, read, and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
modified, suspended, or terminated by the Company at any time.

21.    Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares.  The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws,
and Rules as may be applicable to the Participant. Furthermore, the Participant
agrees that he or she will not acquire Shares pursuant to the Plan except in
compliance with the laws and Rules of the country of which the Participant is a
resident.

The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The Award of Restricted Stock Units evidenced by the
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) upon the New York Stock Exchange (or any other securities
exchange or trading market) or under any United States state or federal law or
other applicable Rule, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of the Award of Restricted Stock Units evidenced by the Agreement or
the issuance, transfer or delivery of the Shares (or the payment of any
dividends or other distributions related to the Shares), the Company shall not
be required to transfer or deliver any Shares or dividends or distributions
relating to such Shares unless such listing, registration, qualification,
consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.

22.    Authorization to Release and Transfer Necessary Personal
Information.  The Participant hereby explicitly and unambiguously consents to
the collection, use, processing and transfer of personal data. The Company and
its Subsidiaries hold certain personal information about the Participant,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all options or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its related
entities may transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company and its related entities may each further transfer
Data to any third parties assisting the Company or any such related entity in
the implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or to other third party with whom the
Participant may elect to deposit any Shares acquired under the Plan (whether
pursuant to the Award or otherwise). The Participant further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Restricted Stock Units, and his or her ability to participate
in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her human resources representative.



--------------------------------------------------------------------------------

 

9

 

23.    Electronic Delivery and Execution.  The Participant hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.